 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-22818
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 15, 2019                          X /s/ Edmund J. Dury
                                                                       Signature of individual signing on behalf of debtor

                                                                       Edmund J. Dury
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy




                                    Case 19-22818-bhl                      Doc 11         Filed 04/15/19              Page 1 of 37
 Fill in this information to identify the case:
 Debtor name 0-to-60 Logistics LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                WISCONSIN
 Case number (if known):         19-22818                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 360 Equipment                                                   AS DESCRIBED IN                                       Unknown                   $9,400.00                 Unknown
 Finance, LLC                                                    UCC FILING:
 300 Beardsley Lane,                                             Perfect Equipment
 Bldg D, Ste 201                                                 Wheel Weights
 Austin, TX 78746                                                OEM Zinc
                                                                 Table-Top
                                                                 Assortment SN:
                                                                 CWW155ZCWW82
                                                                 1181874; (1)
                                                                 Triumph Dual
                                                                 Assist Tower Tire
 Ally Financial                                                  Vehicle No. 1004 -                                  $37,000.00                  $7,093.00                $29,907.00
 6985 Union Park                                                 2017 RAM
 Center                                                          ProMaster 3500
 Midvale, UT 84047                                               Cargo (black), VIN
                                                                 3C6URVJGXHE50
                                                                 551, license plate
                                                                 XD 77127; value
                                                                 per KBB
 Expediter Services,                                             Judgment for                                                                                                 $515.00
 LLC                                                             costs in WD
 1331 Union Avenue                                               Tennesee District
 #1022                                                           Court Case #
 Memphis, TN 38104                                               18-CV-02758
 NexTraq                                                         Tracking system                                                                                            $4,053.33
 PO Box 538566                                                   for vehicles
 Atlanta, GA 30353
 Per Mar Security                                                Security &                                                                                                 $1,332.25
 Services                                                        Monitoring
 2129 S. Oneida St.,
 #4
 Green Bay, WI 54303
 R. Van Rite                                                     Lease Arrearage                                                                                            $5,600.00
 Construction
 3684 Packerland Dr.
 De Pere, WI 54115



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-22818-bhl                    Doc 11        Filed 04/15/19                  Page 2 of 37
 Debtor    0-to-60 Logistics LLC                                                                              Case number (if known)         19-22818
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Santander                                                       Vehicle No. 1003 -                                  $39,010.90                  $6,463.00                $32,547.90
 Consumer USA, Inc.                                              2017 RAM
 D/B/A Chrysler                                                  ProMaster 3500
 Capital                                                         Cargo (True Blue)
 5201 Rufe Snow                                                  - VIN
 Drive                                                           3C6URVJG2HE50
 North Richland Hills,                                           5564, license plate
 TX 76180                                                        XD 77128; value
                                                                 per KBB
 Santander                                                       Vehicle No. 1005 -                                  $38,624.08                  $6,460.00                $32,164.08
 Consumer USA, Inc.                                              2017 RAM
 D/B/A Chrysler                                                  ProMaster 3500
 Capital                                                         Cargo (True Blue)
 5201 Rufe Snow                                                  - VIN
 Drive                                                           3C6URVJG9HE50
 North Richland Hills,                                           5996; license plate
 TX 76180                                                        XD 77132; value
                                                                 per KBB
 Santander                                                       Vehicle No. 1006 -                                  $39,288.50                  $8,867.00                $31,721.50
 Consumer USA, Inc.                                              2017 RAM
 D/B/A Chrysler                                                  ProMaster Cargo
 Capital                                                         3500 (Red) - VIN
 5201 Rufe Snow                                                  3C6URV3GXH350
 Drive                                                           5571; license plate
 North Richland Hills,                                           XD 80403; value
 TX 76180                                                        per KBB (needs a
                                                                 new transmission)
 Santander                                                       Vehicle No. 1007 - Contingent                       $38,624.08                  $9,335.00                $29,289.08
 Consumer USA, Inc.                                              2018 RAM            Disputed
 D/B/A Chrysler                                                  ProMaster 3500
 Capital                                                         Cargo (Silver) -
 5201 Rufe Snow                                                  VIN
 Drive                                                           3C6URVJGXJE108
 North Richland Hills,                                           383 license plate
 TX 76180                                                        ABE 3675; value
                                                                 per KBB - was
                                                                 repossessed by
                                                                 Chrysler
 Santander                                                       Vehicle No. 1002 -                                  $36,127.40                  $6,978.00                $29,149.40
 Consumer USA, Inc.                                              2017 RAM
 D/B/A Chrysler                                                  ProMaster 3500
 Capital                                                         Cargo (White) -
 5201 Rufe Snow                                                  VIN
 Drive                                                           3C6URVJG4HE53
 North Richland Hills,                                           0949; license plate
 TX 76180                                                        XD 77133; value
                                                                 per KBB
 Technology                                                      IT Services /                                                                                                $870.93
 Architects                                                      install
 1300 W. Main Ave.
 De Pere, WI 54115



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-22818-bhl                  Doc 11          Filed 04/15/19                  Page 3 of 37
 Debtor    0-to-60 Logistics LLC                                                                              Case number (if known)         19-22818
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wisconsin Public                                                Utility Service                                                                                            $2,801.90
 Service
 PO Box 3140
 Milwaukee, WI
 53201-3140




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-22818-bhl                  Doc 11          Filed 04/15/19                  Page 4 of 37
 Fill in this information to identify the case:

 Debtor name            0-to-60 Logistics LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF WISCONSIN

 Case number (if known)               19-22818
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            97,853.13

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            97,853.13


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           239,274.96


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            15,173.41


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             254,448.37




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                           Case 19-22818-bhl                                 Doc 11                Filed 04/15/19                            Page 5 of 37
 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-22818
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Associated Bank                                         Checking                        9628                                     $7,934.59




           3.2.     Associated Bank                                         Checking                        9388                                             $6.54



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $7,941.13
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                    Case 19-22818-bhl                  Doc 11      Filed 04/15/19            Page 6 of 37
 Debtor         0-to-60 Logistics LLC                                                             Case number (If known) 19-22818
                Name


           11b. Over 90 days old:                                    0.00    -                                  0.00 =....                      Unknown
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                      $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office computers (4), desks (4), printers (4),
           etc.                                                                                 $0.00                                           $2,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                    Case 19-22818-bhl                  Doc 11         Filed 04/15/19             Page 7 of 37
 Debtor         0-to-60 Logistics LLC                                                         Case number (If known) 19-22818
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Vehicle No. 1004 - 2017 RAM ProMaster
                     3500 Cargo (black), VIN
                     3C6URVJGXHE50551, license plate XD
                     77127; value per KBB                                                   $0.00                                           $7,093.00


           47.2.     Vehicle No. 1003 - 2017 RAM ProMaster
                     3500 Cargo (True Blue) - VIN
                     3C6URVJG2HE505564, license plate XD
                     77128; value per KBB                                                   $0.00                                           $6,463.00


           47.3.     Vehicle No. 1002 - 2017 RAM ProMaster
                     3500 Cargo (White) - VIN
                     3C6URVJG4HE530949; license plate XD
                     77133; value per KBB                                                   $0.00                                           $6,978.00


           47.4.     Vehicle No. 1005 - 2017 RAM ProMaster
                     3500 Cargo (True Blue) - VIN
                     3C6URVJG9HE505996; license plate XD
                     77132; value per KBB                                                   $0.00                                           $6,460.00


           47.5.     Vehicle No. 1007 - 2018 RAM ProMaster
                     3500 Cargo (Silver) - VIN
                     3C6URVJGXJE108383 license plate ABE
                     3675; value per KBB - was repossessed
                     by Chrysler but upon information and
                     belief was not yet sold; lien search does
                     not show a perfected lien on title                                     $0.00                                           $9,335.00


           47.6.     Vehicle No. 1006 - 2017 RAM ProMaster
                     Cargo 3500 (Red) - VIN
                     3C6URV3GXH3505571; license plate XD
                     80403; value per KBB (needs a new
                     transmission)                                                          $0.00                                           $8,867.00


           47.7.     Vehicle No. 1008 - 2011 GMC SAVANA
                     3500 (White) - VIN
                     1GDY72CA3B1902777; value per KBB                                       $0.00                                           $5,329.00


           47.8.     Vehicle No. 1009 - 2011 GMC SAVANA
                     3500 (White)- VIN
                     1GDY72CA1B1902986; value per KBB                                       $0.00                                           $5,329.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                    Case 19-22818-bhl                  Doc 11      Filed 04/15/19         Page 8 of 37
 Debtor         0-to-60 Logistics LLC                                                        Case number (If known) 19-22818
                Name

           47.9.     Vehicle No. 1010 - 2011 GMC SAVANA
                     3500 (White)- VIN 1GDY72CA3B190386;
                     value per KBB                                                          $0.00                                   $5,329.00


           47.10 Vehicle No. 1011 - 2011 GMC SAVANA
           .     3500 (White)- VIN 1GDY72CA2B1903032;
                     value per KBB                                                          $0.00                                   $5,329.00


           47.11 Vehicle No. 4001 - 2011 GMC SAVANA
           .     4500 (White)- VIN 1GD374CA3B1904552;
                     value per KBB (new transmission -
                     needs to be pay for)                                                   $0.00                                   $6,000.00


           47.12 Vehicle No. 4002 - 2011 GMC SAVANA
           .     4500 (White) - VIN
                     1GD374CA5B1904276; value per KBB                                       $0.00                                   $6,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           AS DESCRIBED IN UCC FILING: Perfect
           Equipment Wheel Weights OEM Zinc
           Table-Top Assortment SN:
           CWW155ZCWW821181874; (1) Triumph Dual
           Assist Tower Tire Changer And Computer
           Wheel Balancer Combo SN: 9502821181874;
           (1) BendPak TS-580V-601 Elite[TM] Air
           Compressor SN: 5508211812189 [NOTE:
           incorrectly described on UCC; this item was
           out of stock and Debtor received instead a
           BelAire Air Compressor SN: 8090250016]; (1)
           BendPak Heavy Duty Closed Front Four Post
           Lift HDS14 SN: 5179105821884; (1) BendPak
           Airline Kit for HD-9/HDS-14 SN:
           5175170821181895; (2) BendPak Scissor
           Rolling Bridge Jack 7,000 lb Capacity SN:
           5174009821187896 (1) Ranger Heavy Duty
           Transmission Jack 1,100 lb RTJ-1100 SN:
           515044821181874 (1) Ranger High Reach Jack
           Stand With Foot Pedal RJS-1TF SN:
           5210438821181873; (1) Ranger Portable Oil
           Drain With Pump Drain Valve RD-18G SN:
           5151105821181874; (1) Ranger Two Ton
           Folding Shop Crane RSC-2TF SN:
           6189789945088; (1) BendPak Airline Kit for
           HD-9/HDS-14 5174009 SN: 51804855968177; (1)
           BendPak Optional Air ElectricWorkstation
           WSA-100 (Fits 2-Post) -- 5210438 SN:
           51817968886774                                                                   $0.00                                   $9,400.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                                    Case 19-22818-bhl                  Doc 11      Filed 04/15/19         Page 9 of 37
 Debtor         0-to-60 Logistics LLC                                                         Case number (If known) 19-22818
                Name


 51.        Total of Part 8.                                                                                                          $87,912.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark on the name ES Expediting, LLC
            and the company logo, subject to a permanent
            injunction issued in the US District Court for
            the Western District of Tennessee, case #
            2:18-CV-02758-JPM-tmp enjoining the use of
            the name                                                                        $0.00                                                 $0.00



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                   Case 19-22818-bhl                  Doc 11      Filed 04/15/19         Page 10 of 37
 Debtor         0-to-60 Logistics LLC                                                        Case number (If known) 19-22818
                Name



 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Claim against Legal Zoom for mishandling of lawsuit
            with Expediter Services LLC                                                                                                    Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                   Case 19-22818-bhl                  Doc 11      Filed 04/15/19         Page 11 of 37
 Debtor          0-to-60 Logistics LLC                                                                               Case number (If known) 19-22818
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $7,941.13

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $87,912.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $97,853.13          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $97,853.13




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                                     Case 19-22818-bhl                           Doc 11              Filed 04/15/19                  Page 12 of 37
 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)             19-22818
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       360 Equipment Finance,
 2.1                                                                                                                           Unknown                  $9,400.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                AS DESCRIBED IN UCC FILING: Perfect
                                                      Equipment Wheel Weights OEM Zinc
                                                      Table-Top Assortment SN:
                                                      CWW155ZCWW821181874; (1) Triumph Dual
                                                      Assist Tower Tire Changer And Computer
       300 Beardsley Lane, Bldg                       Wheel Balancer Combo SN: 9502821181874;
       D, Ste 201                                     (1) BendPak TS-580V-601 Elite
       Austin, TX 78746
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9-20-2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ally Financial                                 Describe debtor's property that is subject to a lien                   $37,000.00                 $7,093.00
       Creditor's Name                                Vehicle No. 1004 - 2017 RAM ProMaster 3500
                                                      Cargo (black), VIN 3C6URVJGXHE50551,
       6985 Union Park Center                         license plate XD 77127; value per KBB
       Midvale, UT 84047
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                     Case 19-22818-bhl                    Doc 11          Filed 04/15/19            Page 13 of 37
 Debtor       0-to-60 Logistics LLC                                                                    Case number (if know)    19-22818
              Name

       Last 4 digits of account number
       8416
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Bobcat Truck Repair                            Describe debtor's property that is subject to a lien                     $1,300.00   $8,867.00
       Creditor's Name                                Vehicle No. 1006 - 2017 RAM ProMaster
                                                      Cargo 3500 (Red) - VIN
                                                      3C6URV3GXH3505571; license plate XD
                                                      80403; value per KBB (needs a new
       5255 FM482                                     transmission)
       New Braunfels, TX 78132
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Bobcat Truck Repair
       2. Santander Consumer
       USA, Inc.

 2.4   C T Corporation System                         Describe debtor's property that is subject to a lien                        $0.00          $0.00
       Creditor's Name                                All Assets
       as Representative
       330 N. Brand Blvd, Ste 700
       Attn: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien
                                                      GBSA in connection with prior factoring
                                                      company
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/9/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                    Case 19-22818-bhl                     Doc 11          Filed 04/15/19             Page 14 of 37
 Debtor       0-to-60 Logistics LLC                                                                    Case number (if know)    19-22818
              Name

       Corportion Service
 2.5                                                                                                                              $0.00          $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                All Assets
       as Representative
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      GBSA in connection with current factoring
                                                      company
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10-16-2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Dan Theiss                                     Describe debtor's property that is subject to a lien                     $5,000.00   $5,329.00
       Creditor's Name                                Vehicle No. 1008 - 2011 GMC SAVANA 3500
                                                      (White) - VIN 1GDY72CA3B1902777; value per
       12714 7 1/2 Mile Road                          KBB
       Caledonia, WI 53108
       Creditor's mailing address                     Describe the lien
                                                      Non-PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/29/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Dan Theiss                                     Describe debtor's property that is subject to a lien                        $0.00    $5,329.00
       Creditor's Name                                Vehicle No. 1011 - 2011 GMC SAVANA 3500
                                                      (White)- VIN 1GDY72CA2B1903032; value per
       12714 7 1/2 Mile Road                          KBB
       Caledonia, WI 53108
       Creditor's mailing address                     Describe the lien
                                                      Non-PMSI (add'l collateral for loan)
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                    Case 19-22818-bhl                     Doc 11          Filed 04/15/19             Page 15 of 37
 Debtor       0-to-60 Logistics LLC                                                                    Case number (if know)     19-22818
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Eagle Chevrolet Buick GMC                      Describe debtor's property that is subject to a lien                      $4,300.00   $6,000.00
       Creditor's Name                                Vehicle No. 4001 - 2011 GMC SAVANA 4500
                                                      (White)- VIN 1GD374CA3B1904552; value per
       329 E. W. Main St.                             KBB (new transmission - needs to be pay for)
       Morehead, KY 40351
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Freight Finance Co., LLC                       Describe debtor's property that is subject to a lien                          $0.00         $0.00
       Creditor's Name                                Factoring Company - All assets of Debtor,
                                                      now owned or hereafter acquired or created,
                                                      all proceeds and products of the foregoing,
                                                      all additions and accessions thereto, all
       801 N. 500 W., Ste 202                         rents, profits and issues thereof.
       Bountiful, UT 84010
       Creditor's mailing address                     Describe the lien
                                                      GBSA - Current Factoring Company
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/26/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Santander Consumer USA,
 0     Inc.                                           Describe debtor's property that is subject to a lien                     $39,288.50   $8,867.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                    Case 19-22818-bhl                     Doc 11          Filed 04/15/19             Page 16 of 37
 Debtor       0-to-60 Logistics LLC                                                                    Case number (if know)     19-22818
              Name

       Creditor's Name                                Vehicle No. 1006 - 2017 RAM ProMaster
                                                      Cargo 3500 (Red) - VIN
       D/B/A Chrysler Capital                         3C6URV3GXH3505571; license plate XD
       5201 Rufe Snow Drive                           80403; value per KBB (needs a new
       North Richland Hills, TX                       transmission)
       76180
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/8/2017                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7855
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

 2.1   Santander Consumer USA,
 1     Inc.                                           Describe debtor's property that is subject to a lien                     $39,010.90   $6,463.00
       Creditor's Name                                Vehicle No. 1003 - 2017 RAM ProMaster 3500
       D/B/A Chrysler Capital                         Cargo (True Blue) - VIN
       5201 Rufe Snow Drive                           3C6URVJG2HE505564, license plate XD
       North Richland Hills, TX                       77128; value per KBB
       76180
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/19/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2374
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Santander Consumer USA,
 2     Inc.                                           Describe debtor's property that is subject to a lien                     $36,127.40   $6,978.00
       Creditor's Name                                Vehicle No. 1002 - 2017 RAM ProMaster 3500
       D/B/A Chrysler Capital                         Cargo (White) - VIN 3C6URVJG4HE530949;
       5201 Rufe Snow Drive                           license plate XD 77133; value per KBB
       North Richland Hills, TX
       76180
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                    Case 19-22818-bhl                     Doc 11          Filed 04/15/19             Page 17 of 37
 Debtor       0-to-60 Logistics LLC                                                                    Case number (if know)     19-22818
              Name

       Date debt was incurred                            No
       5/19/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8872
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Santander Consumer USA,
 3     Inc.                                           Describe debtor's property that is subject to a lien                     $38,624.08   $6,460.00
       Creditor's Name                                Vehicle No. 1005 - 2017 RAM ProMaster 3500
       D/B/A Chrysler Capital                         Cargo (True Blue) - VIN
       5201 Rufe Snow Drive                           3C6URVJG9HE505996; license plate XD
       North Richland Hills, TX                       77132; value per KBB
       76180
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/27/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3071
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Santander Consumer USA,
 4     Inc.                                           Describe debtor's property that is subject to a lien                     $38,624.08   $9,335.00
       Creditor's Name                                Vehicle No. 1007 - 2018 RAM ProMaster 3500
                                                      Cargo (Silver) - VIN 3C6URVJGXJE108383
                                                      license plate ABE 3675; value per KBB - was
       D/B/A Chrysler Capital                         repossessed by Chrysler but upon
       5201 Rufe Snow Drive                           information and belief was not yet sold; lien
       North Richland Hills, TX                       search does not show a perfected li
       76180
       Creditor's mailing address                     Describe the lien
                                                      Possible PMSI / Not listed with DOT
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0995
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                    Case 19-22818-bhl                     Doc 11          Filed 04/15/19             Page 18 of 37
 Debtor       0-to-60 Logistics LLC                                                              Case number (if know)         19-22818
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $239,274.96

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Ally Financial
        PO Box 8123                                                                                       Line   2.2
        Cockeysville, MD 21030

        Attorney Joshua J. Brady
        Galanis, Pollack, Jacobs & Johnson SC                                                             Line   2.10
        839 N. Jefferson St., #200
        Milwaukee, WI 53202




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11     Filed 04/15/19                Page 19 of 37
 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)           19-22818
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Wisconsin Department of Revenue                           Check all that apply.
           P.O. Box 8981                                                Contingent
           Madison, WI 53708-8981                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   25576                                 Best Case Bankruptcy

                                   Case 19-22818-bhl                         Doc 11           Filed 04/15/19                 Page 20 of 37
 Debtor       0-to-60 Logistics LLC                                                                   Case number (if known)            19-22818
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $515.00
           Expediter Services, LLC                                              Contingent
           1331 Union Avenue #1022                                              Unliquidated
           Memphis, TN 38104                                                    Disputed
           Date(s) debt was incurred
                                                                                            Judgment for costs in WD Tennesee District Court
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Case # 18-CV-02758
                                                                             Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,053.33
           NexTraq                                                              Contingent
           PO Box 538566                                                        Unliquidated
           Atlanta, GA 30353                                                    Disputed
           Date(s) debt was incurred  February 2019                          Basis for the claim:    Tracking system for vehicles
           Last 4 digits of account number 3310
                                                                             Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,332.25
           Per Mar Security Services                                            Contingent
           2129 S. Oneida St., #4                                               Unliquidated
           Green Bay, WI 54303                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Security & Monitoring
           Last 4 digits of account number      6365
                                                                             Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,600.00
           R. Van Rite Construction                                             Contingent
           3684 Packerland Dr.                                                  Unliquidated
           De Pere, WI 54115                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Lease Arrearage
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $870.93
           Technology Architects                                                Contingent
           1300 W. Main Ave.                                                    Unliquidated
           De Pere, WI 54115                                                    Disputed
           Date(s) debt was incurred October 2018
                                                                             Basis for the claim:    IT Services / install
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,801.90
           Wisconsin Public Service                                             Contingent
           PO Box 3140                                                          Unliquidated
           Milwaukee, WI 53201-3140                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Service
           Last 4 digits of account number      0002
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11         Filed 04/15/19                    Page 21 of 37
 Debtor       0-to-60 Logistics LLC                                                               Case number (if known)         19-22818
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Attorney Nicole D. Berkowitz
           Baker Donelson Bearman Caldwell & Berkow                                              Line     3.1
           2000 First Tennessee Building
                                                                                                        Not listed. Explain
           165 Madison Avenue
           Memphis, TN 38103

 4.2       Insolvency Unit West 17, Grp 4-Milwaukee
           Organization Code: SES:C:AIQ:WI7                                                      Line     2.1
           211 W. Wisconsin Ave, Stop 5301
                                                                                                        Not listed. Explain
           Milwaukee, WI 53203-2221


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                     15,173.41

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                          15,173.41




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11        Filed 04/15/19                 Page 22 of 37
 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-22818
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Factoring company
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Freight Finance Co., LLC
             List the contract number of any                                        801 N. 500 W., Ste 202
                   government contract                                              Bountiful, UT 84010


 2.2.        State what the contract or                   Vehicle tracking
             lease is for and the nature of               contract
             the debtor's interest

                  State the term remaining
                                                                                    NexTraq
             List the contract number of any                                        PO Box 538566
                   government contract                                              Atlanta, GA 30353-8566


 2.3.        State what the contract or                   Premises security
             lease is for and the nature of               services contract
             the debtor's interest

                  State the term remaining
                                                                                    Per Mar Security Services
             List the contract number of any                                        2129 S. Oneida St., #4
                   government contract                                              Green Bay, WI 54303


 2.4.        State what the contract or                   Lease of business
             lease is for and the nature of               premises at 1827 Plane
             the debtor's interest                        Park Drive, De Pere, WI
                                                          54115; small arrearage
                  State the term remaining                2 1/2 Years
                                                                                    R. Van Rite Construction
             List the contract number of any                                        3684 Packerland Dr.
                   government contract                                              De Pere, WI 54115




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                   Case 19-22818-bhl                 Doc 11     Filed 04/15/19            Page 23 of 37
 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-22818
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Edmund J. Dury                    2600 East River Dr.                                                                  D
                                               Green Bay, WI 54301                                                                  E/F
                                               Guarantor on van loans and equipment                                                 G
                                               loan




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                   Case 19-22818-bhl                 Doc 11   Filed 04/15/19            Page 24 of 37
 Fill in this information to identify the case:

 Debtor name         0-to-60 Logistics LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-22818
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $212,953.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $582,015.87
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $482,877.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                   Case 19-22818-bhl                   Doc 11          Filed 04/15/19               Page 25 of 37
 Debtor       0-to-60 Logistics LLC                                                                     Case number (if known) 19-22818



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Santander Consumer USA, Inc.                              2018 RAM ProMaster - VIN                                      March 2019                   $9,335.00
       D/B/A Chrysler Capital                                    3C6URVJGXJE108383; repossessed in
       5201 Rufe Snow Drive                                      Florida while occupied by driver, who was
       North Richland Hills, TX 76180                            forced out of the vehicle.


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Santander Consumer USA,                           Contract /                 Brown County Circuit Court                   Pending
               Inc. D/B/A Chrysler Capital vs.                   Replevin                                                                On appeal
               ES EXPEDITING LLC C/O
                                                                                                                                         Concluded
               REG. AG. US CORP AGENTS,
               INC. et al
               Case Number 2019CV000245

       7.2.    Expediter Services LLC vs.                        Trademark                  US District Court for the                    Pending
               ES Expediting LLC                                 Infringement               WD Tennessee                                 On appeal
               Case #
                                                                                                                                         Concluded
               2:18-CV-02758-JPM-tmp

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11         Filed 04/15/19               Page 26 of 37
 Debtor        0-to-60 Logistics LLC                                                                        Case number (if known) 19-22818



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                 Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss      Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates           Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     Steinhilber Swanson LLP
                 107 Church Avenue                                   $6,000.00 retainer for Attorney Fees and
                 Oshkosh, WI 54903-0617                              costs                                                     3/29/2019             $6,000.00

                 Email or website address
                 jmenn@steinhilberswanson.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers       Total amount or
                                                                                                                         were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                    Date transfer       Total amount or
                Address                                          payments received or debts paid in exchange               was made                     value

 Part 7:       Previous Locations

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                   Case 19-22818-bhl                      Doc 11          Filed 04/15/19                Page 27 of 37
 Debtor        0-to-60 Logistics LLC                                                                    Case number (if known) 19-22818



14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     801 Heritage Road                                                                                         June 2017 - October 2018
                 Cecil, WI 54111-5000

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Associated Bank                                 XXXX-3003                   Checking                 1/17/2019                          $500.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11         Filed 04/15/19               Page 28 of 37
 Debtor        0-to-60 Logistics LLC                                                                    Case number (if known) 19-22818



                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was             Last balance
                 Address                                         account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred
       18.2.     Associated Bank                                 XXXX-2989                   Checking                 1/2/2019                              $6.94
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                             Value
       Edmund J. Dury                                                At the shop                          Mr. Dury's tools, utility trailer,          Unknown
       2600 East River Dr.                                                                                snowblower
       Green Bay, WI 54301

       Owner's name and address                                      Location of the property             Describe the property                             Value
       Various Customers                                             In vehicles in transit               At any given time, the Debtor               Unknown
                                                                                                          is hauling freight for its
                                                                                                          customers


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11         Filed 04/15/19               Page 29 of 37
 Debtor      0-to-60 Logistics LLC                                                                      Case number (if known) 19-22818




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Allcox & Associates S.C.                                                                                                   2017- present
                    2131 S. Webster Ave., Ste 103
                    Green Bay, WI 54301-2288

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Allcox & Associates S.C.
                    2131 S. Webster Ave., Ste 103
                    Green Bay, WI 54301-2288

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                   Case 19-22818-bhl                   Doc 11          Filed 04/15/19               Page 30 of 37
 Debtor      0-to-60 Logistics LLC                                                                      Case number (if known) 19-22818




              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Edmund J. Dury                                 2600 East River Dr.                                 LLC Member                            50%
                                                      Green Bay, WI 54301

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steven Dury                                    2600 East River Drive                               LLC Member                            50%
                                                      Green Bay, WI 54301



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Edmund J. Dury
       .    2600 East River Dr.
               Green Bay, WI 54301                               $38,000                                                 2018 draws         Regular Salary

               Relationship to debtor
               Member


       30.2 Steven Dury
       .    2600 East River Drive
               Green Bay, WI 54301                               $38,000                                                 2018 draws         Regular Salary

               Relationship to debtor
               Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-22818-bhl                    Doc 11         Filed 04/15/19               Page 31 of 37
 Debtor      0-to-60 Logistics LLC                                                                      Case number (if known) 19-22818




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 15, 2019

 /s/ Edmund J. Dury                                                     Edmund J. Dury
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                   Case 19-22818-bhl                   Doc 11          Filed 04/15/19               Page 32 of 37
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Wisconsin
 In re       0-to-60 Logistics LLC                                                                              Case No.    19-22818
                                                                                     Debtor(s)                  Chapter     11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                    $               17,500.00
             Prior to the filing of this statement I have received                                          $                6,000.00
             Balance Due                                                                                    $               11,500.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Total fees and costs specified here are an estimate; all post-petition fees are
                                                                     subject to bankruptcy court approval on application therefor pursuant to
                                                                     application to employ counsel

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Advice on duties and obligations as Debtor; Necessary creditor, court and Trustee contacts

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Services requiring special expertise not available in-house.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 15, 2019                                                                 /s/ John W. Menn
     Date                                                                           John W. Menn 1073739
                                                                                    Signature of Attorney
                                                                                    Steinhilber Swanson LLP
                                                                                    107 Church Avenue
                                                                                    Oshkosh, WI 54901
                                                                                    (920) 235-6690 Fax: (920) 426-5530
                                                                                    jmenn@steinhilberswanson.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                   Case 19-22818-bhl                     Doc 11      Filed 04/15/19          Page 33 of 37
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      0-to-60 Logistics LLC                                                                                     Case No.       19-22818
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Edmund J. Dury                                                      LLC Member       50%                                        Membership Interest
 2600 East River Dr.
 Green Bay, WI 54301

 Steven Dury                                                         LLC Member       50%                                        Membership Interest
 2600 East River Drive
 Green Bay, WI 54301


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 15, 2019                                                         Signature /s/ Edmund J. Dury
                                                                                            Edmund J. Dury

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




                                   Case 19-22818-bhl                    Doc 11       Filed 04/15/19                Page 34 of 37
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      0-to-60 Logistics LLC                                                                        Case No.   19-22818
                                                                                   Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 15, 2019                                             /s/ Edmund J. Dury
                                                                        Edmund J. Dury/Member
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                                   Case 19-22818-bhl                   Doc 11          Filed 04/15/19   Page 35 of 37
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    360 Equipment Finance, LLC
    300 Beardsley Lane, Bldg D, Ste 201
    Austin, TX 78746

    Ally Financial
    6985 Union Park Center
    Midvale, UT 84047

    Ally Financial
    PO Box 8123
    Cockeysville, MD 21030

    Attorney Joshua J. Brady
    Galanis, Pollack, Jacobs & Johnson SC
    839 N. Jefferson St., #200
    Milwaukee, WI 53202

    Attorney Nicole D. Berkowitz
    Baker Donelson Bearman Caldwell & Berkow
    2000 First Tennessee Building
    165 Madison Avenue
    Memphis, TN 38103

    Bobcat Truck Repair
    5255 FM482
    New Braunfels, TX 78132

    C T Corporation System
    as Representative
    330 N. Brand Blvd, Ste 700
    Attn: SPRS
    Glendale, CA 91203

    Corportion Service Company
    as Representative
    PO Box 2576
    Springfield, IL 62708

    Dan Theiss
    12714 7 1/2 Mile Road
    Caledonia, WI 53108

    Eagle Chevrolet Buick GMC
    329 E. W. Main St.
    Morehead, KY 40351

    Edmund J. Dury
    2600 East River Dr.
    Green Bay, WI 54301

    Expediter Services, LLC
    1331 Union Avenue #1022
    Memphis, TN 38104




            Case 19-22818-bhl   Doc 11   Filed 04/15/19   Page 36 of 37
Freight Finance Co., LLC
801 N. 500 W., Ste 202
Bountiful, UT 84010

Insolvency Unit West 17, Grp 4-Milwaukee
Organization Code: SES:C:AIQ:WI7
211 W. Wisconsin Ave, Stop 5301
Milwaukee, WI 53203-2221

Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346

NexTraq
PO Box 538566
Atlanta, GA 30353

NexTraq
PO Box 538566
Atlanta, GA 30353-8566

Per Mar Security Services
2129 S. Oneida St., #4
Green Bay, WI 54303

R. Van Rite Construction
3684 Packerland Dr.
De Pere, WI 54115

Santander Consumer USA, Inc.
D/B/A Chrysler Capital
5201 Rufe Snow Drive
North Richland Hills, TX 76180

Technology Architects
1300 W. Main Ave.
De Pere, WI 54115

Wisconsin Department of Revenue
P.O. Box 8981
Madison, WI 53708-8981

Wisconsin Public Service
PO Box 3140
Milwaukee, WI 53201-3140




        Case 19-22818-bhl   Doc 11   Filed 04/15/19   Page 37 of 37
